Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “second power inverter includes a plurality of second power inverters, wherein the plurality of second working coils are grouped into a plurality of subsets of second working coils positioned in the ring of coils, wherein each of the plurality of subsets of second working coils includes two or more second working coils arranged in series, and wherein a respective one of the plurality of second power inverters is electrically coupled to a respective one of the plurality of subsets” recited in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) previously cited,  in view of JP2002083674A new cited, and Ueno (US 2012/0063799) previously cited.  Ogasawara discloses induction cooker comprising power inverter (4) comprising one or more transistors (par. 0041, lines 12-13) configured to receive a direct current (DC) input and produce an alternating current (AC) output (par. 0041); an induction circuit comprising at least two working coils (3, par. 0042) configured to receive the AC output and produce a magnetic field, wherein the magnetic field interacts with a ferrous material to generate heat in the ferrous material (1, par. 0041); and a control circuit (8) comprising a processor and memory coupled to the processor, the memory having instructions stored thereon that, when executed by the processor (par. 0041), cause the control circuit to: receive an input (18), from a user, indicating a temperature set point (par. 0049). However, Ogasawara does not disclose induction circuit including a tank circuit comprising at least two working coils arranged in a parallel combination and a capacitor arranged in series with the parallel combination; measure an inductance of the induction circuit; determine a resonant frequency of the induction circuit based on the inductance; and control the one or more transistors of the power inverter based on the resonant frequency and the temperature set point.  JP2002083674A discloses induction circuit including a tank circuit comprising at least two working coils (9) arranged in a parallel combination and a capacitor (18) arranged in series with the parallel combination (Figure 5). Ueno discloses measure an inductance of the induction circuit (par. 0019); determine a resonant frequency of the induction circuit based on the inductance (par. 0021); and control the one or more transistors of the power inverter based on the resonant frequency and the temperature set point (par. 0051).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ogasawara the induction circuit including a tank circuit comprising at least two working coils arranged in a parallel combination and a capacitor arranged in series with the parallel combination as taught by JP2002083674A in order to provide smoothing a pulsating flow and measure an inductance of the induction circuit; determine a resonant frequency of the induction circuit based on the inductance; and control the one or more transistors of the power inverter based on the resonant frequency and the temperature set point as taught by Ueno in order to provide sufficient energy to heat the object.  
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) previously cited, in view of JP2002083674A new cited, and Ueno (US 2012/0063799) previously cited, and further in view of Acero Acero et al (US 8,269,149) previously cited.  Regarding claim 6, Ogasawara/JP2002083674A/Ueno discloses substantially all features of the claimed invention except the tank circuit comprises a first branch and a second branch, the first branch comprising a first working coil powered by a first power inverter, the second branch powered by a second power inverter and comprising a plurality of  series sets of two or more series working coils positioned around the first working coil of the first branch.  Acero Acero discloses a tank circuit (Figure 5b) comprises a first branch (branch with H’1) and a second branch (H’2), the first branch comprising a first working coil (24.1) powered by a first power inverter (32), the second branch (H’2) powered by a second power inverter (30) and comprising one or more of series sets of two or more series working coils (24.2, 24.3) positioned around the first working coil of the first branch (Figure 4c).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ogasawara/Ueno/Nam the tank circuit comprises a first branch and a second branch, the first branch comprising a first working coil powered by a first power inverter, the second branch powered by a second power inverter and comprising one or more series sets of one or more series working coils positioned around the first working coil of the first branch as taught by Acero Acero in order to provide heating for plurality of different container sizes in one heating position.  With regarding a plurality of series set, It would have been obvious to one ordinary skill in the art at the time the invention was made to have a plurality of series set in order to have more of series working coils position around the first working coil.  Regarding claim 8, Acero Acero discloses the induction circuit (Figures 16-17), the control circuit (Figures 16-17), and the power inverter are positioned within one or more housings, each of the one or more housings having a top (12), wherein the top includes at least one of stone, porcelain, glass, ceramic, metal, or metal alloy (col. 4, lines 60-61).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) previously cited, in view of JP2002083674A new cited, and Ueno (US 2012/0063799) previously cited, Acero Acero et al (US 8,269,149) previously cited, and further in view of Nishibayashi (US 6,736,901) new cited.  Ogasawara/JP2002083674A/Ueno/Acero Acero discloses substantially all features of the claimed invention including Acero Acero discloses the at least two working coils 24.1, 24.2, 24.3) are configured to move between a first position and a second position, the first position located at a first vertical  height and the second position located at a second vertical height (col. 5, lines 5-49, Figure 2).  However, Acero Acero does not discloses repositionable between a first position and a second position located at a second vertical height beneath the surface that is lower than the first vertical height.  Nishibayashi discloses repositionable between a first position and a second position located at a second vertical height beneath the surface that is lower than the first vertical height (col. 1, lines 55-63, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ogasawara/JP2002083674A/Ueno/Acero Acero repositionable between a first position and a second position located at a second vertical height beneath the surface that is lower than the first vertical height as taught by Nishibayashi in order to control the amount of energy to transfer to the object.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Acero Acero et al (US 8,269,149) both previously cited.  Acero Acero discloses induction cooker comprising a housing (Figure 2); a heating surface (12) coupled to the housing; a first power inverter (32) disposed within the housing; a second power inverter (30) disposed within the housing; an induction circuit disposed within the housing (Figure 3), the induction circuit including: a first working coil (24.1) positioned at a center of the heating surface (Figure 2), the first working coil (24.1) electrically coupled to the first power inverter (Figure 3); and a plurality of second working coils (24.2, 24.3) positioned variously around the first working coil (24.1) to define a ring of coils around the first working coil (Figure 3), the plurality of second working coils (24.2, 24.3) electrically coupled to the second power inverter (Figure 3); wherein the induction circuit is configured to receive power from the first power inverter (32) and the second power inverter (30) to produce a plurality of magnetic fields that interact with a ferrous material (46, Figure 4C) positioned on top of or in the heating surface to generate heat in the ferrous material; and wherein the first working coil (24.1) and the plurality of second working coils (24.2, 24.3) define a plurality of heating zones across the heating surface including at least a first heating zone positioned above the first working coil (24.1), a second heating zone positioned above and between the first working coil (24.1) and the ring of coils, and a third heating zone positioned above the ring of coils; and a control circuit (50, Figure 6) to (i) control the first power inverter (32) to operate the first working coil (24.1) to provide a first output and (ii) control the second power inverter (30) to operate the plurality of second working coils (24.2, 24.3) to provide a second output that is less than the first output (col. 8, lines 23-34).  However, Acero Acero does not disclose a control circuit comprising a processor and memory coupled to the processor, the memory having instructions stored thereon.  Ogasawara discloses a control circuit (8) comprising a processor and memory coupled to the processor, the memory having instructions stored thereon (par. 0041).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Acero Acero a control circuit comprising a processor and memory coupled to the processor, the memory having instructions stored thereon in order to provide a fast control and also can store instructions.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Acero Acero et al (US 8,269,149) both previously cited, and further in view of JP2002083674A new cited.  Ogasawara/Acero Acero discloses substantially all features of the claimed invention except the induction circuit includes a tank circuit, the tank circuit comprising at least one capacitor and the plurality of working coils.  JP2002083674A discloses induction circuit includes a tank circuit, the tank circuit comprising at least one capacitor (18) and the plurality of working coils (9).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ogasawara/Acero Acero  induction circuit includes a tank circuit, the tank circuit comprising at least one capacitor  and the plurality of working coils as taught by JP2002083674A in order to provide smoothing a pulsating flow. Regarding claim 11, JP2002083674A discloses the tank circuit is a series tank circuit comprising the at least one capacitor (18) in series with the plurality of second working coils (9, Figure 5). 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) previously cited in view of Acero Acero et al (US 8,269,149) previously cited, JP2002083674A new cited and further in view of JP H02114488A new cited.  Ogasawara/Acero Acero/ JP2002083674A discloses substantially all features of the claimed invention except the tank circuit is a parallel tank circuit comprising the at least one capacitor in parallel with the plurality of second working coils.  JP H02114488A discloses a tank circuit is a parallel tank circuit comprising the at least one capacitor (9) in parallel with the plurality of second working coils (2, 3, Figure 3).  It would have been obvious to one ordinary skill in the art at the time of the invention was made to utilize in Ogasawara/Acero Acero/ JP2002083674A the tank circuit is a parallel tank circuit comprising the at least one capacitor in parallel with the plurality of second working coils as taught by JP H02114488A in order to provide to user to have a specific frequency. Regarding claim 13, JP H02114488A  discloses the tank circuit comprises a parallel combination of the plurality of second working coils (Figure 4).
Claim 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) previously cited, in view of Mailho et al (US 6,436,796) new cited.  Regarding claims 21-25, Ogasawara discloses induction cooker comprising a housing (Figure 1A); a heating surface (2) coupled to the housing; a power inverter (4) disposed within the housing; an induction circuit disposed within the housing beneath the heating surface (2), the induction circuit electrically coupled to the power inverter (4), the induction circuit including a working coil (3, Figure 1A); and a controller (8) disposed within the housing and coupled to the power inverter (4), the controller (8) configured to control the power inverter (4) to drive the induction circuit to heat a cooking vessel (1) disposed on the heating surface (2) through induction.  However, Ogasawara does not disclose a position of at least one of the heating surface or the working coil is adjustable to facilitate adjusting a distance between the heating surface and the working coil such that the working coil and the heating surface can be selectively positioned a first distance apart and a second distance apart that is greater than the first distance.  Mailho discloses a position of at least one of the heating surface (410, 412, 416) or the working coil (404, 414, 418, 422, 430, 432, 434, 436) is adjustable to facilitate adjusting a distance between the heating surface (410, 412, 416)  and the working coil (404, 414, 418, 422, 430, 432, 434, 436) such that the working coil and the heating surface can be selectively positioned a first distance apart and a second distance apart that is greater than the first distance (Col. 6, lines 15-67).
Claims 5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 5-15 and new claims 21-25 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 8, 2022